United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2139
Issued: February 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 26, 2007 which denied his claim for an
occupational disease. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of his claim.
ISSUE
The issue is whether appellant established that he sustained a degenerative cervical
condition causally related to his previously accepted occupational injury.
FACTUAL HISTORY
On February 25, 2004 appellant, then a 48-year-old claims examiner, filed an
occupational disease claim, alleging that he sustained carpal tunnel syndrome in the performance
of duty. His claim was accepted for bilateral carpal tunnel syndrome on April 5, 2004. On
March 1, 2004 appellant had surgery on his right wrist.

On March 12, 2006 appellant requested that his claim be expanded to include
“spondylosis L5-6.” It was subsequently determined that he was claiming spondylosis of the
cervical, not lumbar spine. Appellant claimed that his neurosurgeon told him he has a “double
crutch syndrome” whereby his two conditions are served by1 the same block of nerves and
therefore one condition can aggravate the other.
This is the second appeal of this claim before the Board. By decision dated May 17,
2007, the Board affirmed the Office’s November 21, 2006 decision on the grounds that appellant
had not met his burden of proof to establish that his cervical spondylosis was causally related to
his previously accepted carpel tunnel syndrome. The facts of this case, as set forth in the prior
decision, are incorporated herein by reference.
On May 24, 2007 appellant requested that the Office again reconsider his case. He
alleged that he had established a prima facie case and was therefore entitled to a second opinion
evaluation. Appellant also argued that he had obtained new medical evidence which established
his claim. The additional medical evidence submitted consisted of three reports. In an April 30,
2007 note, Dr. Ashutosh Pradhan, a neurosurgeon, stated that appellant would undergo surgery
on May 2, 2007 for ulnar neuropathy which was caused by repetitive use motion. In an April 2,
2007 note, he found that appellant demonstrated symptoms of both ulnar neuropathy and cervical
radiculopathy. In a May 23, 2007 letter, Dr. Keith Holden, a family practitioner, reviewed
appellant’s medical history. He opined that appellant was unable to perform his work duties due
to severe multilevel degenerative disc disease of the cervical spine with associated disc
herniation and neural impingement causing bilateral upper extremity radiculopathy symptoms.
Dr. Holden also opined that appellant’s multiple orthopedic and neurologic conditions were
aggravated by the repetitive arm and hand movements required by his federal work duties and
that he was totally disabled at this time.
On June 12, 2007 appellant filed a claim for compensation for leave without pay for the
time period June 10, 2007 and continuous. On June 28, 2007 he filed a claim for leave without
pay from June 23, 2007 continuous. On July 17, 2007 appellant filed a claim for leave without
pay from July 7, 2007 and continuing. He was placed on the periodic roll on July 21, 2007.
In a July 26, 2007 merit decision, the Office addressed appellant’s request for
reconsideration and denied modification of the prior decisions. The Office found that the
medical evidence did not offer medical rationale in support of the conclusion that appellant’s
cervical condition was caused or aggravated by appellant’s work duties or his bilateral carpal
tunnel syndrome.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his condition was caused or adversely affected by his employment. As

1

Docket No. 07-432 (issued May 17, 2007).

2

part of this burden he must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relation.2
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.3 Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.4
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.5
ANALYSIS
Appellant claimed that he sustained a cervical condition in the performance of duty
causally related to his previously accepted carpal tunnel syndrome. He requested that the
condition of cervical spondylosis C5-6 be accepted as an additional condition. The Office
denied expansion of the claim.
The issue is whether there is sufficient medical evidence to establish a causal relation
between appellant’s accepted conditions and his diagnosed cervical condition. The Board finds
that the medical evidence presented does not contain the necessary rationalized medical opinion
to establish that appellant’s cervical spondylosis is causally related to his accepted carpal tunnel
condition.
Appellant was diagnosed with cervical disc degeneration, degenerative disc disease, ulnar
neuropathy and cervical radiculopathy. The Office has accepted his claim for carpal tunnel
syndrome, cubital tunnel syndrome and left wrist ganglion cyst.

2

Kimper Lee, 45 ECAB 565 (1994).

3

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Id.
4

John W. Montoga, 54 ECAB 306 (2003).

5

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

Since the last review of the evidence by the Board, appellant has submitted reports from
Drs. Pradhan and Holden and Dr. Dennis D. Dewey. Dr. Dewey diagnosed degenerative disc
disease. He also found a mild slowing of the ulnar motor conduction across the left elbow,
however, he stated that these findings did not fully explain appellant’s symptons. Dr. Dewey did
not identify a cause of appellant’s conditions in any of his reports. The Board has held that
medical opinions that are speculative or equivocal in character are of diminished probative
value.6 Dr. Pradhan diagnosed appellant with ulnar neuropathy and cervical radiculopathy but he
did not offer an opinion as to the cause of these conditions. Medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.7 Dr. Holden diagnosed cervical disc degeneration. He also
presented appellant’s recent medical history of neck and arm problems since March 2004.
Dr. Holden opined that appellant’s orthopedic and neurologic conditions were aggravated by
repetitive arm and hand movements required by appellant’s federal work related to typing.
While he did opine that appellant’s typing at work aggravated his conditions, Dr. Holden did not
identify how much typing appellant performed in the course of his employment and he did not
explain how typing could aggravate appellant’s specific conditions. It is not enough to simply
state that appellant’s work aggravates his condition. Medical opinions must be supported by an
adequate medical rationale. Dr. Holden provided no rationale to support his opinion on causal
relation. In order to establish causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration as well as findings upon examination, state
whether the employment injury caused or aggravated the diagnosed conditions and present
medical rationale in support of his or her opinion.8
Appellant argued that he did not have cervical degenerative disc disease prior to working
at his position but did a couple of years afterwards. The Board has held that the mere fact that a
condition manifests itself during a period of employment does not raise an inference that there is
a causal relationship between the two.9
As there is no probative, rationalized medical evidence addressing how appellant’s
claimed cervical condition was caused or aggravated by his employment he has not established a
prima facie claim and he has not met his burden of proof in establishing that he sustained an
injury in the performance of duty causally related to factors of his federal employment.
CONCLUSION
Appellant has not met his burden to establish that his cervical spondylosis is causally
related to his previously accepted carpal tunnel syndrome.

6

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

7

Michael E. Smith, 50 ECAB 313 (1999).

8

Calvin E. King, 51 ECAB 394 (2000).

9

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005) citing Joe T. Williams, 44
ECAB 518, 521 (1993).

4

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

